Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 1 of 9 PageID #: 7849




                                                     May 14, 2020

 Via ECF
 Hon. Steven L. Tiscione
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                   Re:       Black et al. v. Dain et. al. (16-cv-01238)(CBA)(ST)

 Dear Judge Tiscione:

          Defendants submit this Reply in Support of Defendants’ Motion for Reconsideration,
 Docket Entry 239. We have attached at Exhibit A a copy of the transcript of the August 6, 2019
 hearing before Your Honor reflecting Plaintiffs’ assurances to identify specific communications
 for Defendants to provide to the Court to review in camera to determine the applicability of the
 common interest privilege. However, Plaintiffs never identified any communications, which (we
 remind the Court) was the primary flaw in Plaintiffs’ initial motion to compel.1 The Court
 acknowledged this dilemma at the August 6, 2019 conference stating “[s]ometimes it’s hard for
 me to make these decisions without seeing [the communications]. As much as I hate reviewing
 all of this stuff in camera all the time, I often find that these privilege questions are difficult to
 address without actually looking at stuff.” Ex. A at 83:25- 84:4.

         Thus, as noted, the Court cannot perform a competent analysis without reviewing the
 specific communications that Plaintiffs are challenging. In choosing to forgo identifying specific
 communications the Plaintiffs effectively abandoned their challenge and should not now be
 rewarded after failing to comply with the Court’s direction.

       Additionally, factors demonstrating the existence of a common interest agreement
 between the subject individuals prior to 2018 include the Defendants’ deposition testimony,
 commencement of litigation involving the parties (and related individuals) dating back to 2014,


 1
   In Defendant Salzman’s opposition to Plaintiffs’ motion to compel, counsel argued: “Preliminarily, we note that
 Plaintiffs’ entire application is improper, as Plaintiffs have not properly identified the specific line items within the
 Defendants’ privilege and/or redaction logs that they are challenging.” DE 220 at 1. Similarly, in Defendants
 Cohenson and Raphan’s opposition to Plaintiffs’ motion to compel, counsel argued: “However, plaintiffs’ motion
 does not even attempt to specify certain documents plaintiffs believe are not subject to the common interest
 privilege. At the least, plaintiffs should have to specify the documents they are challenging by a category such as
 document type, date of creation, subject matter, or recipient, but they fail to do so. This makes it quite difficult for
 the defendants to provide specific responses, as the privilege covers many documents, and varied types of
 documents at that.” DE 217 at 1.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 2 of 9 PageID #: 7850
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 2 of 9

 as well as the parties’ circulation of drafts of the 2018 written common interest agreement as
 early as 2016.

        Finally, were the Court to reach a conclusion regarding the privileged nature of any
 communications, the Court must necessarily conduct a conflict of laws analysis to determine
 which privilege law applies.

 I.     Defendants Previously Advised The Court at the August 6, 2019 hearing of Judge
        Kennelly’s Finding Of Common Interest

        Plaintiffs blatantly misrepresent that Defendants introduced Judge Kennelly’s November
 15, 2018 Order “for the first time in their motion for reconsideration.” Pls’ Opp. at 2. At the
 August 6, 2019 appearance before Your Honor the following colloquy took place:

        THE COURT: Clearly, the judge recognized there was a common interest for all
        of the same players that are here. I’ll tell you what. Why don’t you produce to me
        for in camera inspection the documents, at least the ones that have already been
        produced. So both sides already have them, even though they’re not technically
        supposed to be used in this case.
        MR. FANTONE: (Ui).
        THE COURT: Yeah.
        MR. FANTONE: I think there’s -- we have no problem doing that. I just want to
        forewarn the Court, I think there’s probably close to a thousand pages or more.
        THE COURT: Okay. Well, I’m not saying I’m going to necessarily read every
        single page.
        MR. FANTONE: Yeah.
        THE COURT: But at least I want to have some context for some of this.
        MR. FANTONE: We can do that.
        MR. MANCILLA: Can we limit it to responsive documents? I’m not sure that --
        these are documents produced in response to (ui).
        THE COURT: Different case, yeah. The only reason I said that might be a starting
        place is because both sides have those documents, so it might be easier to talk
        about them once I review them. If we’re talking about other documents that the
        other side doesn’t have --
        MR. FANTONE: It might be better if the plaintiffs identify which documents, so
        your Honor can read a select few of those documents -- otherwise -- this is
        speaking perhaps as your law clerk, not to review all of these documents.
        MR. SCHAALMAN: We’d be glad to do that. I think that’s a reasonable
        suggestion. We’ll submit --
        THE COURT: Look, you both have those sets of documents.
        MR. SCHAALMAN: We do.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 3 of 9 PageID #: 7851
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 3 of 9

         THE COURT: Why don’t you confer and just agree on a set to provide to me that
         gives like an overview of the types of documents we’re talking about.
         MR. SCHAALMAN: That’s fine.
         THE COURT: So that I have some context for the -- because, look, this is a
         highly fact-specific inquiry.
         MR. SCHAALMAN: Sure.
         THE COURT: Sometimes it’s hard for me to make these decisions without seeing
         them. As much as I hate reviewing all of this stuff in camera all the time, I often
         find that these privilege questions are difficult to address without actually looking
         at stuff.
         MR. FANTONE: All right, we can work it out. Just by way of example, in the
         conversation we had earlier, the requests in the Illinois case were much broader
         than what plaintiffs -- at least on behalf of Wrigley.
         THE COURT: Okay.
         MR. FANTONE: Pinto wasn’t even a part of that case.
         MR. SCHAALMAN: We’ll see if we can agree to a subset that applies to (ui).
         MR. FANTONE: Okay.
         THE COURT: Look, either agree to subset or submit the whole darned thing.
         MR. SCHAALMAN: Right.
         THE COURT: But I’ll very disappointed in you if you make me read the whole
         thousand pages. Let’s put it that way.
         MR. SCHAALMAN: Understood.

 Ex. A at 82:4-84:22 (emphasis added).

         Plaintiffs’ assured the Court that they would meet and confer with Defendants to identify
 which documents from the Illinois action were responsive to their first set of discovery requests
 and subject to their motion to compel for in camera review. Despite such assurances, Plaintiffs
 chose not to pursue that course of action. Plaintiffs’ counsel never even contacted defense
 counsel to meet and confer in this regard. While the record reflects that the Court intended to
 schedule a subsequent appearance after its in camera review for the purpose of resolving
 Plaintiffs’ motion to compel (Ex. A at 85:2-5), no appearance was set in light of Plaintiffs’
 choice to abandon the issue.

        Absent specific identification of communications Plaintiffs were challenging and an in
 camera review of such communications, any finding regarding the common interest privilege,
 especially in light of Judge Kennelly’s November 15, 2018 Order, is premature.2 Further,
 because Plaintiffs chose not to pursue this issue subsequent to the August 6, 2019 hearing, let

 2
   As noted in our moving papers, Defendants Salzman and Cohenson have also objected to the production of the
 documents at issue on the basis of the work product privilege. As such, any documents that Plaintiffs seek would
 also need to be reviewed in camera for work product.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 4 of 9 PageID #: 7852
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 4 of 9

 alone act with diligence in obtaining such relief, Plaintiffs request for relief should be denied.
 See Padilla v. Maersk Line, Ltd., 721 F.3d 77, 83 (2d Cir. 2013) (“[A] delay attributable solely to
 a [party’s] failure to act with diligence cannot be characterized as ‘excusable neglect.’”); Colvin
 v. Keen, No. 13-CV-3595 (SJF)(ARL), 2015 U.S. Dist. LEXIS 54045, at *22 (E.D.N.Y. Apr. 24,
 2015)(denying Plaintiff’s motion for an extension of discovery because “Plaintiff's failure to
 obtain the discovery she now seeks prior to the expiration of the final discovery deadline in this
 case was clearly within her control, and she has not provided any persuasive reason for her
 repeated failure to comply with the discovery orders and deadlines set by the Court or to
 promptly seek relief from the Court when necessary, e.g., to timely file motions to compel, for
 extensions of time, etc.”).

 II.    Plaintiffs Misrepresent the Scope of Their Motion to Compel

         Plaintiffs improperly assert that their motion to compel pertains to Plaintiffs’ “narrowed”
 second set of document requests. Plaintiffs are mistaken. First, Plaintiffs’ motion to compel (DE
 213) was limited to requests for “Defendants’ undisclosed documents responsive to Plaintiffs’
 First Document Demands.” Id. at 1 (emphasis added). Plaintiffs reiterated this limited scope in
 their reply papers (DE 225) at FN 1, which stated “Plaintiffs’ motion to compel concerned
 only Plaintiffs’ first document requests.” Thus, the Plaintiffs did not seek to compel any
 documents responsive to their second set of discovery demands and the Court should accordingly
 disregard Plaintiffs’ opportunistic attempt to expand the scope of their actual motion to compel
 during the Court’s reconsideration.

          Plaintiffs misrepresent that they narrowed their second set of discovery requests.
 Although Plaintiffs attached an email sent to Defendants dated June 4, 2019 (Pls’ Opp. Ex. 14
 (DE 243-24)) containing their purported “narrowed” document requests, Plaintiffs intentionally
 omitted Defendants’ response and objections sent only days later on June 7, 2019 (Ex. B), and
 Plaintiffs further response on June 10, 2019 promising to follow-up by June 12th (Ex. C). Since
 June 10, 2019, Plaintiffs never followed up with Defendants regarding their asserted objections,
 nor did they otherwise seek relief from the Court. Plaintiffs entirely abandoned their second set
 of discovery demands and chose to focus their subsequent motion to compel only on Plaintiffs’
 first set of discovery demands. Plaintiffs’ counsel’s failure to include their June 10th email –
 which acknowledges that the Defendants were meeting and conferring in good faith and reflects
 that it was Plaintiffs who abandoned their obligations – is intentionally misleading to the Court.

         Further., since Defendants Dain, Wrigley, Pinto, and CPI Investigations, Inc. are not
 withholding any privileged documents subject to Plaintiffs’ motion to compel, the only
 communications at issue are those identified by Defendants Salzman, Cohenson, and Raphan in
 their respective privilege logs.

         Plaintiffs’ inexcusable misrepresentations to this Court concerning Defendants’ good
 faith efforts to resolve their discovery dispute should operate to preclude Plaintiffs expansion of
 the scope of their motion to compel.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 5 of 9 PageID #: 7853
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 5 of 9

 III.     Defendants’ Limited Request Is For The Court To Reconsider Its Broad Ruling
          That No Common Interest Agreement Existed Prior to 2018

         The Court should reconsider its ruling because: (i) Defendants’ created drafts of the 2018
 written common interest agreement dating back to 2016; (ii) the instant lawsuit was filed in
 March of 2016 alleging, inter alia, breach of fiduciary duty against Dain and aiding and abetting
 breach of fiduciary duty against all of the other named Defendants, which are the individuals that
 participated in the disputed communications; and (iii) Judge Kennelly already concluded a
 common interest existed among these same parties.

           That the Defendants ultimately executed the written common interest agreement in 2018
 is of little legal importance because common interest agreements are commonly formed without
 a written agreement. See, e.g., City of Almaty v. Ablyazov, No. 15-CV-05345 (AJN) (KHP), 2019
 U.S. Dist. LEXIS 111607, at *21 (S.D.N.Y. July 3, 2019) (“parties must show that an oral or
 written agreement between them embodies “a cooperative and common enterprise towards an
 identical legal strategy” and that their communications were made in furtherance of that
 strategy.”)(emphasis added). Additionally, here the Defendants actually circulated written drafts
 of the agreement as early as June 13, 2016. As proffered by Mr. Dain at the August 6, 2019
 hearing:

          MR. DAIN: Your Honor, there were multiple drafts over the years. It took that
          long to finally reduce it to writing because there were multiple litigations that kept
          getting filed, and we had some issues with -- some of the parties were parties in
          multiple states, and the insurance carriers for instance weren’t comfortable with
          adding a litigation that was handled by maybe another carrier in another state. So
          we had iterations of that going on and, again, those would have still been covered
          by an oral common interest agreement.

 Ex. A at 65:3-13.

         The first draft of the common interest agreement was circulated by defendants on June
 13, 2016, and can be made available to the Court to be submitted in camera. Additionally, the
 Defendants can make available to Your Honor for in camera review an email in June 2017
 attaching a separate common interest agreement among parties that were also litigating in
 Colorado and elsewhere against the Black family. It bears the signatures of named parties in the
 instant action, including Gayle Young, Anthony Dain, and Lisa DiPonio. This June 2017
 common interest agreement provides undisputed evidence that at least some of the Defendants
 entered a written common interest agreement prior to 2018,3 but the Defendants understanding of
 their common interest based on oral agreements dates back to as early as 2014. Reconsideration
 is necessary because there is substantial evidence that not one, but many, written common
 interest agreements were executed, at different points in time, among the numerous individuals
 working to protect Joanne’s interests.

 3
   If a nuanced inquiry is required as to when all the particular parties to a specific communication agreed on the
 essential terms of a written common interest agreement draft, counsel will provide the Court with the various
 iterations of the drafts as well as all relevant comments/amendments provided by those particular parties for review
 in camera.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 6 of 9 PageID #: 7854
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 6 of 9


        For example, there may be certain communication that Plaintiff identifies that involve a
 Defendant and non-party participants who had a separate common interest agreement concerning
 the Colorado litigation. However, Plaintiffs have utterly failed to identify any specific
 communications, thereby rendering any finding concerning the existence of a common interest
 agreement unnecessary and premature.

         At the very least, the Defendants had a common legal interest in defending the instant
 breach of fiduciary duty and aiding and abetting breach of fiduciary duty claims filed by
 Plaintiffs in March 2016. Any communications among the Defendants in furtherance of their
 “common defense” against those conspiracy claims fall squarely within even New York’s
 definition of the common interest privilege. City of Almaty v. Ablyazov, No. 15-CV-05345 (AJN)
 (KHP), 2019 U.S. Dist. LEXIS 111607, at *22 (S.D.N.Y. July 3, 2019). However, as mentioned
 above, Plaintiffs failure to identify any specific communication makes it impossible for the
 parties to engage in a fact-specific inquiry regarding the application of the privilege. See Edebali
 v. Bankers Standard Ins. Co., No. CV 14-7095 (JS) (AKT), 2017 U.S. Dist. LEXIS 110665, at
 *13-14 (E.D.N.Y. July 17, 2017) (whether a document is privileged is a “fact-specific
 determination, most often requiring in camera review.”) (internal citations omitted).

         Finally, Judge Kennelly’s finding that the named Defendants in this action had a common
 interest also militates in favor of reconsidering Your Honor’s broad ruling to the contrary.

 IV.    Defendants’ Sworn Testimony Supports The Existence Of A Common Interest
        Agreement Prior To 2018

         Plaintiffs mischaracterize and omit Defendants’ deposition testimony in an attempt to
 demonstrate that no such common interest agreement existed among the Defendants.
 Cohenson’s testimony that she was “not sure” whether there was a common interest/joint defense
 agreement in place “for all of 2016” does not mean one did not exist in 2016, nor does it mean
 that an oral agreement did not exist in 2016. It is unclear whether Cohenson was referring to a
 written agreement or any agreement and counsel did not ask any clarifying questions. Pls’ MTC
 Ex. 6 (DE 213-6) at 65:20-23. In fact, Cohenson’s testimony actually supports the existence of a
 common interest agreement prior to 2018, as it implies that one existed at some point during
 2016, and it is consistent with the fact that Mr. Dain sent her and Mr. Salzman the first draft of
 the written common interest agreement on June 13, 2016.

        Plaintiffs’ counsel also mischaracterizes the following colloquy by asserting Cohenson’s
 response demonstrated she did not know what the common interest exception to waiver was:

                MR. SCHAALMAN: Ms. Cohenson, what is the common interest you
                shared with Ms. Kerr regarding the email dated February 18, 2016
                addressed to you?
                MS. COHENSON: May I ask what you mean by “common interest”?
                MR. SCHAALMAN: You can. But it’s the privilege that’s being asserted
                on your behalf.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 7 of 9 PageID #: 7855
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 7 of 9


 Pls’ Opp. Ex. 4 (DE 243-4) at 51:6-12. Clearly, Ms. Cohenson never said that she does not
 know what the common interest exception to waiver was, rather, she simply shifted the burden to
 the examiner to clarify his question. Plaintiffs’ counsel never clarified.

         Pamela Kerr’s testimony that Gayle Young never discussed confidentially with Ms. Kerr
 has nothing to do with whether Ms. Kerr considered her emails with others confidential.
 Plaintiffs’ counsel never asked Ms. Kerr if she considered her communications with those who
 were helping Joanne confidential. Pls’ MTC Ex. 9 (DE 213-9) at 86:16-87:5.

       Similarly, Ms. Wrigley’s testimony actually supports the existence of a common interest
 agreement prior to 2018:

            MR. SCHAALMAN: Well, were you aware of any agreements to keep matters --
            keep these documents confidential among that group at least?
            MS. WRIGLEY: Yes.· From the very beginning, I knew that there was some
            kind of a thing that we had signed, or that they had signed that said we were -- our
            e-mails were confidential, or that the group -- as we talked as a group -- were all
            kind of considered legal counsel together.· But --
            MR. SCHAALMAN: And who was in the group, as you’ve just testified?
            MS. WRIGLEY: Um, I think we called them collectively “Joanne’s team.”
            MR. SCHAALMAN: Okay. And who was on Joanne’s team?
            MS. WRIGLEY: It was a large group, both in Colorado and New York. And it
            pretty much included everybody that was involved with Joanne.

 Pls’ Ex. 8 (DE 213-8) at 101:5-21 (emphasis added).

        Messrs. Dain and Salzman’s testimony also supports the existence of a common interest
 agreement prior to 2018. Mr. Salzman testified that he understood that all of his
 communications with Pamela Kerr, Anthony Dain, Lisa DiPonio, Melissa Cohenson, Cherie
 Wrigley, and Esaun Pinto to be confidential and privileged under the circumstances. See
 Salzman’s Opp. to Mot. To Comp. at 4-5 (citing and quoting Salzman’s May 9, 2019 deposition
 testimony).

         Mr. Dain testified at a deposition on September 6, 2018 in the Chicago federal case that
 an oral common interest agreement existed as early as 20144, describing the agreement among
 Defendants as follows:

            MR. DAIN: It would have been among all the parties that had an interest in that.·
            So it would have been among Ira Salzman, Joanne Black, Cherie Wrigley,
            Melissa Cohenson and her - her employer, Mr. Raphan, any other party to that.·
            Esaun Pinto, would have been involved.· I don’t know if he had counsel at that

 4
     The relevant portions of Mr. Dain’s testimony are annexed hereto at Exhibit D.
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 8 of 9 PageID #: 7856
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 8 of 9

        time.· It would have been - it would have included me and any other parties that
        had a common interest in assisting or defending Joanne Black’s interests.

 Ex. D at 22:19-23:2. Regarding the scope and timing of the agreement, Mr. Dain testified:

        MR. DAIN: It covered the common interest in the conservatorship proceedings in
        Colorado, the guardianship proceedings in Colorado, the guardian proceedings in
        New York, the threatened litigation by Bernard Black and his various counsel in
        New York. It included then the litigations in New York, both the litigation against
        Ms. Wrigley, Ms. Pinto -- Mr. Pinto and his company, I think CPA or C --
        whatever his -- his private investigation company was. It included -- and then it
        broadened to include his threats of litigation and other litigation against Joanne
        Black, including his purporting to represent the issue trust in suing Joanne Black
        in Illinois. It included the subsequent threats to sue Ms. Wrigley, Ms. Kerr, Ms.
        Cohenson, Mr. Raphan, in Illinois, in the subsequent litigation in Illinois.
        Included the FINRA litigation that Mr. Black brought, and it includes the
        collusive judgments that Mr. Wrigley and Ms. Litvak and Ms. Dal brought, and
        all actions related to that. And it includes any other threatened litigation and
        actions that Bernard Black has made in its broad or his family has made in broad.
        MR. SCHAALMAN: And -- and can you give us an approximate date, month or
        year, when this common interest joint defense agreement was reached?
        MR. DAIN: I think among the first smaller group, it was probably at least as early
        as 2014, probably when Mr. Black first threatened litigation. His e-mail that,
        quote/unquote, “When I fight, I fight hard.” That he would consider Ms.
        Wrigley’s actions a breach of her fiduciary duty. So that’s probably the fall of
        2014. So at least as early as that. And -- and then it encompassed every litigation
        since then. It’s since been reduced to writing. But initially it was oral.

 Ex. D at 23:8-24:16.

         The aforementioned testimony constitutes competent evidence in support Defendants’
 assertion that a common interest agreement existed prior to 2018.

 V.     The Court Must Apply a Conflict of Laws Analysis Based On The Specific
        Communications Requested To Determine Which State’s Privilege Law Applies

         Plaintiffs have been erroneously arguing New York privilege law applies to all the
 Defendants’ communications, regardless of the fact that two of the Defendants are California
 residents and the majority of the litigation concerning this matter took place outside of New
 York. Although Plaintiffs are correct in noting that Fed. R. Evid. 501 requires application of
 state privilege law, the determination of which state’s privilege law applies is determined by a
 conflict of law analysis regarding the specific discovery sought.

        “In applying state privilege law, however, a federal court must also apply the state’s
 choice of law rules concerning privilege.” [] A.I.A. Holdings, S.A. v. Lehman Bros., 97 Civ. 4978
Case 1:16-cv-01238-CBA-ST Document 246 Filed 05/14/20 Page 9 of 9 PageID #: 7857
 Hon. Steven L. Tiscione
 May 14, 2020
 Page 9 of 9

 (LMM)(HBP), 1999 U.S. Dist. LEXIS 1183, at *26-27 (S.D.N.Y. Jan. 29, 1999) (internal
 citations omitted). “Although it appears that New York law will otherwise apply to the
 substantive claims in this action because of choice of law clauses in the licensing agreements, a
 separate inquiry into which state’s law will apply is necessary with respect to an assertion of the
 attorney-client privilege.” SATCOM Int’l Grp. PLC v. ORBCOMM Int’l Partners, L.P., 98 CIV.
 9095 (DLC), 1999 U.S. Dist. LEXIS 1553, at *2 (S.D.N.Y. Feb. 16, 1999) (citing Tartaglia v.
 Paul Revere Life Ins. Co., 948 F. Supp. 325, 326-27 (S.D.N.Y. 1996)). “New York choice of
 law gives controlling effect to the law of the jurisdiction which, because of its relationship or
 contact with the occurrence or the parties, has the greatest concern with the specific issue raised
 in the litigation.” Tartaglia, 948 F. Supp. at 326-27 (internal citations and quotations omitted).

          Here, depending on the communications sought, the Court will be required to conduct a
 New York state conflict of law analysis concerning the specific communications Plaintiffs seek.
 If, for example, Plaintiffs sought production of emails sent between Dain, Wrigley, and the
 Colorado guardian ad litem concerning Bernard Black’s conduct as a conservator in Colorado,
 New York conflict of law analysis would not require application of New York privilege law
 because neither the communications, subject matter, nor the parties, had anything to do with
 New York. Delta Fin. Corp. v. Morrison, 831 N.Y.S.2d 352, 352 (Sup. Ct.) (applying South
 Carolina privilege law because that was jurisdiction in which the assertedly privileged
 communications were made); Mazzella v. Philadelphia Newspapers, Inc., 479 F. Supp. 523, 527
 (E.D.NY 1979) (applying Pennsylvania’s newsmen’s privilege in defamation suit where
 defendants were a Pennsylvania based newspaper and journalist, and the confidential
 communications between sources and reporter apparently occurred in Pennsylvania); see also
 Lego v. Stratos Lightwave, Inc., 224 F.R.D. 576, 579 (S.D.NY 2004) (“in cases requiring a
 choice of privilege law, the interest analysis usually had led New York courts to apply the law of
 the jurisdiction in which the assertedly privileged communications were made, which in most of
 the cases was also the jurisdiction in which the party that made the communications resided”).

 VI.    Conclusion

         For the above reasons, and those contained in our initial moving papers, we respectfully
 request the Court reconsider its March 16, 2020 docket Order granting in part Plaintiffs’ motion
 to compel on the grounds that Defendants failed to establish the existence of a common interest
 privilege prior to 2018.

        We thank Your Honor for your continued attention and consideration of this matter.


                                               Respectfully submitted,



                                               Andrew Mancilla, Esq.
 Encl.
 cc.   Anthony Dain via Email
       All other parties of record via ECF
